Wilson, C. J.
(dissenting.)
I respectfully dissent. Plaintiff had a lien on this property which would entitle him to maintain an action in conversion. Nash v. *41Brewster, 39 Minn. 530, 41 N. W. 105, 2 L. R. A. 409; Scofield v. National Elev. Co. 64 Minn. 527, 67 N. W. 645; Nichols & Shepard Co. v. Minn. Thresher Mnfg. Co. 70 Minn. 528, 73 N. W. 415; Breault v. Merrill & Ring L. Co. 72 Minn. 143, 75 N. W. 122. The statute limits the time in which the lien right may be enforced, and, if it is not enforced in the specified manner and within the specified time, it ceases to exist.
This action, however, is not brought to enforce the lien. The special interest which plaintiff had in this property was a property right. Plaintiff does not seek to enforce that right against the grain, but seeks to enforce a cause of action — not in rem, but in personam — for a tort committed by the defendants. Plaintiff seeks damages resulting from the wrongful act of defendants. This wrong made it impossible for plaintiff to enforce the lien. The wrongful act is the gist of this action. Plaintiff’s valuable property right existing by virtue of the lien was completely destroyed. It will not do to say that after six months plaintiff’s lien will terminate, if not enforced. The fact remains that defendants destroyed that right while it was in being, and from the moment of such destruction the lien right was worthless. There was nothing upon which it could be enforced. This action is not an effort to enforce it. If the conversion had occurred after the lien right had expired, there would be no liability because there would then be no lien. Here the conversion occurred while the lien right existed. Defendant’s conduct brought into existence the cause of action which the plaintiff now seeks to enforce. This cause of action should not be barred by the statute of limitations for a period of six years. Section 7701, G. S. 1913.